UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7670


EMMETT RAY NALL,

                Petitioner – Appellant,

          v.

WARDEN OF PERRY CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., Senior
District Judge. (6:14-cv-02733-JFA)


Submitted:   March 23, 2015                 Decided:   April 9, 2015


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmett Ray Nall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmett Ray Nall seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition. *                            The order is

not    appealable        unless    a   circuit      justice      or    judge    issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate       of      appealability      will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief     on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating          that     reasonable       jurists   would        find    that     the

district        court’s      assessment    of    the   constitutional          claims     is

debatable       or     wrong.      Slack   v.     McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Nall has not made the requisite showing.                   Accordingly, we deny a

       *
       We reject Nall’s contention that his filing should have
been construed as an independent action under Federal Rule of
Civil Procedure 5.1.



                                             2
certificate   of    appealability     and   dismiss       the   appeal.      We

dispense   with     oral   argument   because      the    facts   and     legal

contentions   are   adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                      3